Citation Nr: 0508758	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  01-00 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left little finger scar residuals.

2.  Entitlement to an initial compensable evaluation for 
degenerative osteoarthritis of the left little finger.


REPRESENTATION

Appellant represented by:	James Valentin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
October 1986.  These claims are before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  The case is now under 
the jurisdiction of the RO in Newark, New Jersey.

In December 2003 the veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.

In June 2004, the Board remanded the claims for further 
development.


FINDINGS OF FACT

1.  The veteran's left little finger scar is linear shaped 
and measures 2.5 centimeters  (approximately an inch) in 
length and one millimeter in width.  The scar is mobile, non-
tender and non-adherent to deeper tissue.

2.  Effective August 26, 2002, 38 C.F.R. § 4.71a was amended 
to provide for a noncompensable rating for limitation of 
motion of the ring or little finger, under Diagnostic Code 
5230.

2.  The first documented clinical finding of limitation of 
motion of the left little finger was noted in a December 13, 
2002, VA medical examination. 



CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for a 
left little finger scar have not been met.  38 U.S.C.A. §§ 
1131, 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.7, 4.21, (2004); 38 C.F.R. § 4.118, Diagnostic Codes 7803 
and 7804 (before and after August 30, 2002).

2.  The criteria for a compensable rating for degenerative 
osteoarthritis of the left little finger, prior to December 
2002, have not been met.  38 U.S.C.A. §§ 1131, 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5003, 5227 (prior to August 26, 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5230 
(effective August 26, 2002) (2004).

3.  The criteria for a 10 percent rating for degenerative 
osteoarthritis of the left little finger, first shown in 
December 2002, have been met, effective that date. 38 
U.S.C.A. §§ 1131, 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5230 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The veteran and his representative have been provided with 
copies of the October 1999 rating decision, the December 2000 
statement of the case (SOC), the February June 2004 Board 
remand, and supplemental statements of the cases (SSOC) dated 
in August 2003 and December 2004.  All of the aforementioned 
discussed the pertinent evidence and the laws and regulations 
related to the claims on appeal.  Moreover, these documents 
essentially notified them of the evidence needed by the 
veteran to prevail on his claims.  

In a July 2001 letter, the RO notified the veteran of the 
passage of the VCAA, of the information and evidence needed 
to substantiate and complete his claims, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The July 2001 letter also advised the veteran to tell VA 
about any additional information or evidence he wanted VA to 
try to obtain for him, and to send VA any evidence in his 
possession.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.

Regarding the timing of VCAA notice, the Board notes that the 
October 1999 rating decision preceded enactment of the VCAA. 
Therefore, the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claim.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file, the RO has obtained all available post-service VA and 
private medical records identified by the veteran, a travel 
board hearing was conducted in December 2003, the veterans 
claims were remanded by the Board for further evidentiary 
development in June 2004, and the veteran was afforded VA 
medical examinations in June 1999, December 2002, and October 
2004 in conjunction with the issues on appeal.  Throughout 
this appeal process, VA has made reasonable efforts to assist 
the veteran and, at his travel board hearing, he was 
specifically advised to provide any further information he 
might have in support of his claims.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004). 

1.  An initial rating in excess of 10 percent for left little 
finger scar residuals.

Factual Background

The veteran seeks an initial rating in excess of 10 percent 
for left little finger scar residuals.  An October 1999 
decision granted service connection for scar, residual 
surgical repair of left little finger, with a 10 percent 
rating.  The veteran presented a timely notice of 
disagreement and perfected his appeal in December 2000.

In a June 1999 statement the veteran asserted that he broke 
the little finger of his left hand in 1986, while stationed 
in Germany.  At that time, the finger was operated on and set 
back into place.  However, since then it has been visibly 
affected; the finger hurts when the weather changes and when 
he has to grab hard and firm.  

In June 1999, the veteran received a VA hand, thumb, and 
fingers examination.  The examiner noted that the veteran is 
right handed.  The examiner's objective findings included a 
2.5 centimeter long, 1 millimeter wide, linear shaped scar, 
on the dorsum of the left little finger.  The scar was 
moderately tender to palpation.  The examiner's diagnosis was 
left little finger fracture, status post repair and moderate 
degenerative osteoarthritis of the distal interphalangeal 
joint.  

In December 2002, the veteran received a VA hand, thumb and 
fingers examination.  Objective findings were an unchanged 
surgical scar.  The examiner's diagnosis was hand injury with 
scar unchanged.

In October 2004, the veteran received a third VA examination.  
The veteran reported constant achy pain in the left little 
finger.  He was self-administering over- the-counter 
medications for his pain.  The veteran was gainfully employed 
and his disability did not interfere with his work.  
Objective findings included a scar over the middle phalanx of 
the left little finger.  The scar was approximately an inch 
in length, mobile, non-tender and non-adherent to deeper 
tissue.  The examiner's impression was osteoarthritis of the 
DIP joint of the left little finger with ankylosis.  

Laws/Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
observes at the outset that the appeal concerning left little 
finger scar residuals is from the initial rating assigned 
with the grant of service connection in October 1999. 
However, the disorder has remained essentially static 
throughout the appeal period, and staged ratings are not 
indicated.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).

The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for rating disability from scars and skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, prior to August 30, 2002, the Board may apply only 
the previous version of the rating criteria.  Effective 
August 30, 2002, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran.

Under the previous rating criteria, a 10 percent rating may 
be assigned for a scar that is superficial, poorly nourished, 
with repeated ulcerations, or for a scar that is superficial, 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803 and 7804, respectively, prior 
to August 30, 2002.

Under the new criteria, a 10 percent rating may be assigned 
for a superficial, unstable scar (a superficial scar is 
defined as one not associated with underlying soft tissue 
damage, and an unstable scar is defined as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar); or a superficial scar, painful on examination.  
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804, 
respectively, effective August 30, 2002.

A scar may be rated based on limitation of function of the 
affected part under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
before and after August 30, 2002.

Under the new criteria, a 10 percent rating may be assigned 
for a scar on other than the head, face, or neck, that is 
deep (associated with underlying soft tissue damage) or that 
cause limited motion with area or areas exceeding 6 square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 
7801, effective August 30, 2002.  A 20 percent rating is 
award if the area or areas exceeds 12 square inches (77 sq. 
cm.). 38 C.F.R. § 4.118, Diagnostic Code 7801, effective 
August 30, 2002.

Under the new criteria, if a scar on other than the head face 
or neck is superficial (not associated with soft tissue 
damage) and does not cause limited motion, a maximum 10 
percent rating is assigned if affecting an area or areas of 
144 square inches (929 sq. cm.) or greater.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, effective August 30, 2002. 

Analysis

The veteran's left little finger scar residuals disability is 
currently rated as 10 percent disabling under Code 7804. The 
Board finds that the overall disability picture does not more 
closely approximate the criteria for a higher disability 
rating under any diagnostic code version.  38 C.F.R.  § 4.7.  

The veteran submitted for June 1999, December 2002 and 
October 2004 VA examinations.  The June 1999 examiner 
reported a 2.5-centimeter long, 1-millimeter wide linear 
shaped scar, on the dorsum of the left finger.  The scar was 
moderately tender to palpation.  The December 2002 examiner 
found an unchanged surgical scar.  During the October 2004 
examination the veteran's subjective complaints included 
constant achy pain in the left little finger.  Objective 
findings were a scar approximately an inch in length over the 
middle phalanx of the left little finger.  The scar was 
mobile, non-tender and non-adherent to deeper tissue. 

The Board finds in this case that the preponderance of the 
evidence is against a disability rating greater than 10 
percent. 38 C.F.R. § 4.3.  The veteran's reported disabling 
symptomatology includes pain in the left little finger. 
Objectively, scarring is measured as 2.5 centimeters 
(approximately one inch) in length.  There is no evidence of 
instability, associated limitation of function or underlying 
tissue damage.  Thus, there is no basis for finding that the 
overall disability picture warrants an increased rating under 
either version of the potentially applicable diagnostic 
codes.  Id.


2.  An initial compensable evaluation for degenerative 
osteoarthritis of the left little finger.

Factual Background

The veteran seeks a compensable evaluation for degenerative 
osteoarthritis of the left little finger.  The veteran was 
granted service connection for residuals, status post left 
hand repair, which was evaluated as noncompensable, by means 
of an October 1999 rating decision.  The veteran presented a 
timely notice of disagreement with the disability rating and 
perfected his appeal in December 2000.

In a June 1999 statement the veteran asserted that he broke 
the little finger of his left hand in 1986, while stationed 
in Germany.  At that time, the finger was operated on, and 
set back into place.  However, since then the finger has been 
visibly affected.  The finger hurts when the weather changes 
and when he has to grab hard and firm.  

In June 1999, the veteran received a VA hand, thumb, and 
fingers examination.  The veteran is right handed.  As to the 
severity, frequency and duration of period of flare-up of 
joint disease, the examiner stated that the veteran had 
sought no medical treatment in the past year for his left 
hand condition.  Precipitating factors were listed as lifting 
heavy objects, and playing volleyball or basketball.  No 
alleviating factors were noted; rather the veteran was not 
taking any prescription painkillers at the time of the 
examination.  The veteran did note that he takes one aspirin 
once or twice a day.  The veteran stated that he was 
currently feeling no pain in the left little finger.  He did 
state that he experiences occasional cold sensation, 
hyperesthesia and a pressure sensation on the dorsum of the 
left little finger.  The examiner's objective findings were 
that the veteran had no anatomical defects.  The veteran 
could touch, with the tip of the left thumb, the tip of all 
the fingers of the left hand.  He could also touch, with the 
tip of all of the fingers of the left hand, the median 
transverse fold of the left hand palm.  Muscle strength was 
5/5, normal.  Range of motion of the left little finger was 
flexion to 90 degrees and extension to 0 degrees.  Range of 
motion of the left wrist was flexion to 80 degrees and 
extension to 70 degrees.  The examiner assessed that the 
veteran's range of motion or joint function was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use or during flare-ups; it 
was within normal limits.  The examiner's diagnosis was left 
little finger fracture, status post repair and moderate 
degenerative osteoarthritis the distal interphalangeal joint.  
The X-ray report revealed a narrowing of the fifth distal 
interphalangeal joint with spur formation associated.  
Fusiform soft tissue swelling was observed; however, there 
was no other bony or joint pathology observed.  The 
impression was moderate degenerative osteoarthritis of the 
fifth interphalangeal joint.

On December 13, 2002, the veteran received a VA hand, thumb 
and fingers examination.  The veteran could not oppose the 
distal phalanx of the little finger to the mid palmar crease.  
There was approximately a 2.5-inch gap.  Handgrip strength 
was mildly reduced to 4+/5.  

In October 2004, the veteran received a third VA examination.  
The veteran reported constant achy pain in the left little 
finger.  He was taking over-the-counter medications for this 
pain.  The veteran was gainfully employed and the disability 
did not interfere with his work.  Objective findings were a 
complete fusion of the DIP joint of the left little finger.  
It was fixed at a 30-degree angulation.  The veteran was 
unable to oppose the distal phalanx of the left little finger 
to the mid palmar crease.  There was approximately a 2.5-inch 
gap.  His handgrip strength was reduced to 4/5.  However, 
there was no loss of dexterity of the left hand and fine 
movement was intact.  There was a mild reduction in strength 
with no loss of dexterity.  The examiner's impression was 
osteoarthritis of the DIP joint of the left little finger 
with ankylosis.   

Laws/Regulations

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 4.71a, 
Code 5003.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  See 38 C.F.R. 4.40.

During the course of the veteran's appeal the diagnostic 
codes used to evaluate disability of the fingers were 
changed, adding diagnostic code 5230 for limitation of motion 
of the ring or little finger.  When a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent legislative intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  The December 2004 supplemental statement 
of the case detailed the changes in the regulations pertinent 
to the veteran's claim. 

Prior to August 26, 2002, the appropriate diagnostic code was 
DC 5227 (ankylosis of any finger other than the index or 
middle finger) and, effective August 26, 2002, the 
appropriate diagnostic codes are DC 5227 (ankylosis of the 
little finger), and DC 5230 (limitation of motion of the 
little finger).

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations. The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion and may not be utilized 
in rating conditions listed under DC 5013 - DC 5024. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Effective from August 26, 2002, DC 5227 was changed to 
ankylosis of the little finger, and DC 5230 was added, 
providing for a noncompensable rating for limitation of 
motion of the little finger.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91.

Under DC 5230, limitation of motion of the little finger, a 0 
percent rating is assigned for any limitation of motion of 
the little finger.  However, in the absence of a compensable 
rating under the appropriate diagnostic code for limitation 
of motion (DC 5230), DC 5003 permits a 10 percent rating for 
limitation of motion, objectively confirmed.  No higher 
rating is possible for this disability.


Analysis

As to the veteran's claim of entitlement to a compensable 
evaluation for his service connected degenerative 
osteoarthritis of the left little finger, the Board finds 
that the evidence of record does not warrant a compensable 
evaluation under the regulations in effect prior to August 
26, 2002.  Applying the evidence of record to the regulations 
then in effect, the veteran did not have ankylosis of the 
left little finger under 38 C.F.R. § 4.71, Diagnostic Code 
5227, nor did the veteran have any limitation of motion, 
which would have permitted a 10 percent rating under 
38 C.F.R. § 4.71, Diagnostic Code 5003.

The June 1999 examiner found that the veteran could touch, 
with the tip of the left thumb, the tip of all the fingers of 
the left hand.  He could also touch, with the tip of all of 
the fingers of the left hand, the median transverse fold of 
the left hand palm.  Muscle strength was normal, 5/5.  Range 
of motion of the left little finger was flexion to 90 degrees 
and extension to 0 degrees.  Additionally, the examiner 
assessed that the veteran's range of motion and joint 
function were not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use or 
during flare-ups; rather, it was within normal limits.  
Accordingly, a non-compensable rating under the regulations 
in effect prior to August 26, 2002 was appropriate.

Applying the evidence of record to the regulations effective 
August 26, 2002, the Board finds that the December 2002 VA 
examination report supports the grant of a compensable rating 
for the veteran's service connected degenerative 
osteoarthritis of the left little finger.  The December 2002 
examiner noted diminished range of motion; the veteran could 
not oppose the distal phalanx of the left little finger to 
the mid palmar crease.  There was approximately a 2.5-inch 
gap; additionally, handgrip strength was diminished to 4+/5.  
Moreover, the Board also notes that the October 2004 examiner 
noted ankylosis of the left little finger at a 30-degree 
angulation and handgrip strength was reduced to 4/5.

Under DC 5230, limitation of motion of the little finger, a 0 
percent rating is assigned for any limitation of motion of 
the little finger.  However, in the absence of a compensable 
rating under the appropriate diagnostic code for limitation 
of motion (DC 5230), DC 5003 permits a 10 percent rating for 
limitation of motion, objectively confirmed.  No higher 
rating is possible for this disability.  Accordingly, a 10 
percent rating from December 2002 is warranted.


ORDER

An initial rating in excess of 10 percent for left little 
finger scar residuals is denied.

An initial compensable rating for degenerative osteoarthritis 
of the left little finger is denied, but an increased rating 
of 10 percent is granted, effective December 13, 2002.




	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


